Citation Nr: 1002472	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-29 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a higher initial evaluation than 10 percent 
for vestibular migraines with dizziness, which was previously 
identified as Meniere's syndrome. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States from 
December 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  In that rating decision, the RO 
granted service connection for vestibular migraines with 
dizziness, and assigned a 10 percent evaluation, effective 
from March 2, 2005. 

It is noted that this issue was previously before the Board 
in May 2009, when it was remanded in order for issuance of a 
statement of the case (SOC), pursuant to the Court of 
Veteran's Appeals for Veterans Claims (Court) in Manlicon v. 
West, 12 Vet. App. 238 (1999). 

In November 2009, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to a higher initial evaluation 
than 10 percent for vestibular migraines with dizziness, 
which was previously identified as Meniere's syndrome.  As 
explained below, the Board finds that additional development 
is necessary prior to adjudication of the claim.  In 
particular, a new VA examination is warranted. 

During the November 2009 hearing, the Veteran testified that 
the severity of his condition, which he described as ringing 
of the ears, hearing loss, balance problems, dizziness, 
lightheadedness, and headaches, had worsened within the last 
year.  It is noted that the Veteran was last afforded a VA 
examination in April 2006; and, although the examiner noted 
these symptoms, he did not report sufficient findings 
regarding the severity of the Veteran's condition for rating 
purposes.  Given the above, the Board finds that a new VA 
examination is warranted to identify the nature of the 
Veteran's condition and to determine the current severity of 
his symptoms.  

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  In particular, 
it is noted that during the November 2009 hearing, the 
Veteran stated that he has received treatment in the past, 
and that he was scheduled for an upcoming treatment session, 
with Dr. S. J. Millen at Milwaukee Otologic, 11035 West 
Forest Home Avenue, Hales Corners, Wisconsin 53130.  The 
RO/AMC should attempt to obtain the Veteran's treatment 
records from Dr. Millen.  

If any identified records cannot be obtained, a memorandum 
should be included in the file explaining the procedures 
undertaken to attempt to find the records and why such 
attempts were not fully successful.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment that are not yet on 
file.  In particular, the RO/AMC should 
attempt to obtain private treatment 
records from Dr. S. J. Millen at Milwaukee 
Otologic, 11035 West Forest Home Avenue, 
Hales Corners, Wisconsin 53130.

If any identified records cannot be 
obtained, a memorandum should be included 
in the file explaining the procedures 
undertaken to attempt to find the records 
and why such attempts were not fully 
successful.

2.  After any additional evidence has been 
associated with the claims folder, the 
RO/AMC should then schedule the Veteran 
for VA examination, with the appropriate 
specialist, to identify the current nature 
of the Veteran's condition, which he 
describes as manifested by tinnitus, 
hearing loss, balance problems, dizziness, 
lightheadedness, and headaches, and then 
the examiner should evaluate the severity 
of the Veteran's symptomatology.  The 
claims file should be made available to 
the examiner, who should review the entire 
claims folder in conjunction with this 
examination.  All indicated tests and 
studies should be undertaken.  

In the examination report, the examiner is 
asked to identify the nature of the 
Veteran's condition and describe the 
symptomatology associated with it.  The 
examiner should clearly indicate whether 
there are objective findings supporting 
the diagnosis for vestibular disorder, and 
if the Veteran's condition causes him 
occasional dizziness, or dizziness and 
occasional staggering.  

The examiner should provide a complete 
rationale for any opinion.  To the extent 
feasible, the examiner should distinguish 
between symptoms due to service-connected 
disability and those due to other causes.  
If the VA examiner is unable to provide 
the requested information with any degree 
of medical certainty, the examiner should 
clearly indicate that.

3.  Thereafter, the RO/AMC should review 
the claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


